Citation Nr: 0004631	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-32 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Service connection for hypertension secondary to service-
connected major depressive disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension.

3.  Entitlement to an increased disability evaluation for 
major depressive disorder, currently evaluated as 70 percent 
disabling.

4.  Entitlement to an increased disability evaluation for 
non-displaced radial styloid fracture of the right wrist, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable disability evaluation for 
scar of the scalp.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from September 1979 to 
November 1988.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1994 and June 1997 rating 
decision of the New Orleans, Louisiana, Department of 
Veterans Affairs Regional Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.

A claimant is entitled to a hearing if he so desire.  See 
38 C.F.R. § 20.700(a).  The Board observes that the appellant 
has had two hearing before a hearing officer at VARO and that 
he has effectively withdrawn his request for a hearing before 
a member of the Board at the regional office.  As such, the 
VA has fully complied with its due process requirements, and 
a disposition of the case at this time would not prejudice 
the appellant.  Bernard v. Brown, 4 Vet.App. 384 (1993).


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
a nexus, or link, between hypertension and either the 
appellant's period of service or his service-connected 
psychiatric disability.

2.  The Board denied the appellant's claim for service-
connection for hypertension in November 1990.  No appeal was 
filed and that decision became final.  Evidence submitted 
since that decision is not cumulative or redundant, and bears 
substantially and directly on the matter in dispute with 
respect to reopening the claim.

3.  The appellant's service-connected psychiatric disability 
is currently manifested by depression, occasional auditory 
hallucinations, paranoia, suspiciousness diminished 
concentration, pathologically high levels of anger, poor 
self-esteem, and suicidal and homicidal ideation without a 
plan; he is demonstrably unable to obtain or retain 
employment due to the severity of his psychoneurotic symptoms 
according to a statement from J.M. Weisler, M.D., dated 
September 1998.

4.  The appellant's service-connected scar on the scalp is 
currently manifested by subjective complaints of irritation 
and itching, there is no objective medical evidence for any 
functional loss associated with the scalp scar, or that the 
scar is superficial and poorly nourished with repeated 
ulceration, or that the scar is superficial, tender and 
painful.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
to service connection for hypertension has been presented.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).

2.  A well grounded claim for service connection for 
hypertension on both a direct and secondary basis has not 
been presented.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.302, 3.310(a) (1999).

3.  The schedular criteria for a 100 percent rating for major 
depression are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 9434 
(1999) and 9405 (1995).

4.  The schedular criteria for a compensable rating for 
laceration scar of scalp are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

The Board denied the appellant's claim for service connection 
for hypertension in November 1990.  That decision is final.  
We note that a final rating determination is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 7104 
(West 1991), 38 C.F.R. § 20.1100.  Under pertinent law and 
regulations, as interpreted by the Court, the Board may 
reopen and review a claim which has been previously denied 
only if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet.App. 140 (1991).  
The credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to 38 C.F.R. § 3.156(a)(1999),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

While this appeal was pending, the United States Court of 
Appeals for the Federal Circuit rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome. 
1 Vet.App. 171, 174 (1991).  The Federal Circuit proceeded to 
adopt the standard set forth in 38 C.F.R. § 3.156(a) (1997) 
as the appropriate standard for determining whether new and 
material evidence had been submitted.  Second, as a result of 
Hodge and the Federal Circuit's recitation that the 
determination of whether new evidence is sufficiently 
material is a "fact-specific determination," "a deferential 
standard of review of these decisions under 38 U.S.C. § 
7261(a) becomes the proper one."  Fossie v. West, __ Vet.App. 
__, __, No. 96-1695, slip op. at 5 (October 30, 1998).  Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.

Evidence considered by the Board in its November 1990 
decision included 
service medical records, which reflect numerous blood 
pressure reading within the normal range with a few 
borderline readings, but no diagnosis for essential 
hypertension.  Also, the Board considered private treatment 
reports date April 1986 that show diastolic blood pressure 
readings between 84 and 108 shortly after the appellant was 
involved in an accident.  Report of separation examination 
dated November 1988 was negative for hypertension.  The Board 
further considered sworn testimony from a personal hearing in 
January 1990, wherein the appellant indicated that he had 
hypertension since service discharge.

The Board in November 1990 denied service connection for 
hypertension based on a careful review and weighing of the 
evidence of record at that time because, ultimately, it 
concluded that competent medical evidence had not been 
submitted showing hypertension in service or to a compensable 
degree within the initial post separation year.

The evidence received by the VA since the April 1992 Board 
decision consists of VA outpatient treatment records dated 
since October 1995 showing a diagnosis for hypertension and 
the appellant's sworn testimony that he had hypertension in 
and since service.

After reviewing the most recent evidentiary submissions, the 
Board finds that the evidence is both new and material to the 
issue of service connection for hypertension.  New evidence 
is that which is not merely cumulative of other evidence on 
the record.  Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) 
citing Williams v. Sullivan, 905 F.2d 214, 216 (8th Cir. 
1990).  Material evidence is that which is relevant and 
probative of the issue at hand.  Colvin, supra., citing 
Chaney v. Schweiker, 659 F.2d 676, 679 (5th Cir. 1981).  The 
most recent evidentiary submissions now show a diagnosis for 
hypertension, an element of the claim that was not previously 
shown on consideration of the claim by the Board in November 
1990.  As such, the Board finds that the evidence most 
recently submitted is new because it is not cumulative or 
redundant of the evidence considered in the November 1990 
Board decision.  Moreover, the Board finds that the treatment 
records showing hypertension bear directly and substantially 
(to use the Secretary's wording) on the issue in dispute, 
which is whether or not the appellant has hypertension 
related to service.

Having resolved the question of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for hypertension (direct basis), the next question 
is whether the appellant has submitted a well grounded claim.  
This question is addressed in the following section of this 
decision.


II.  Claims for Service Connection

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303.  In the 
case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection is presumed if a veteran manifests a chronic 
disease, such as hypertension, to a degree of at least 10 
percent within one year after separation from service.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Furthermore, in 
Allen v. Brown, 7 Vet.App. 439 (1994) (en banc), the Court 
held that, where service connection is sought on a secondary 
basis, service connection could be granted for disability 
which is not only proximately due to or the result of a 
service-connected condition, but could also be granted where 
a service-connected disability had aggravated a nonservice-
connected disability, with compensation being paid for the 
amount of disability which exceed "the degree of disability 
existing prior to the aggravation."

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim that is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a).  Where 
such evidence is not submitted, the claim is not well 
grounded, and the initial burden placed on the appellant is 
not met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet.App. 19 
(1993).
A.  Service Connection on a Direct Basis

A review of the record reflects that the appellant's service 
medical records are negative for a diagnosis of hypertension.  
A diagnosis for hypertension is first shown on VA outpatient 
treatment records dated since October 1995, many years after 
discharge.  There is no evidence of record showing a nexus, 
or link, between the current findings for hypertension and 
the appellant's period service.  Although the appellant 
presented sworn testimony in December 1997 to the effect that 
he had elevated blood pressure readings in service and that 
he though he was possibly diagnosed with hypertension at that 
time, he is not competent to offer opinions on medical 
diagnosis or causation as a layperson, and the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992); 
Moray v. Brown, 5 Vet.App. 211 (1993).  Moreover, lay 
assertions of medical causation or medical diagnosis cannot 
constitute evidence to render a claim well grounded.  Lathan 
v. Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 
Vet. App. 91, 93 (1993); Tirpak supra. at 611.

Therefore, the Board finds that a well grounded claim for 
service connection for hypertension on a direct basis has not 
been submitted.  We note that the appellant is not prejudiced 
by the Board's action on the question of service connection 
for hypertension without remand to VARO as no possible 
benefit could flow to the appellant as the claim is not well 
grounded as a matter of law.  See also Winters v. West, 12 
Vet.App. 203 (1999).

Under 38 U.S.C.A. § 5103(a), the VA is obligated to advise 
claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  VARO 
successfully completed this obligation and the Board's 
discussion above informs the appellant of the requirements 
for the completion of his application for the claim for 
service connection.


B.  Service Connection on a Secondary Basis

At his personal hearing in December 1997, the appellant 
raised the issue of entitlement to service connection for 
hypertension secondary to service-connected major depression.  
His representative argued that secondary service connection 
was established because a VA outpatient treatment record 
dated August 1996 reflects hypertension and contemporaneous 
VA psychiatric treatment records show "the veteran's 
depressive situation was at one of its major peaks."

VA outpatient treatment records dated October 1995 to June 
1998 are positive for hypertension and psychiatric 
disability.  However, these records do not address the 
etiology of hypertension.  Additionally, these records, 
including those pertaining to psychiatric treatment, do not 
show aggravation of hypertension by the appellant's service-
connected psychiatric disability.

The Board finds that a well grounded claim for service 
connection for hypertension secondary to major depression has 
not been presented in this case because competent medical 
evidence has not been presented showing a nexus, or link, 
between the current medical findings for hypertension and the 
appellant's service-connected psychiatric disability.

The Board acknowledges the appellant's belief that a causal 
relationship exists between the development of hypertension 
and his service-connected major depression.  However, as a 
layperson, the appellant is not competent to offer opinions 
on medical causation and the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
supra. at 482; Moray supra.  Moreover, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded.  Lathan supra. at  365; Grottveitt 
supra. at 93; Tirpak supra. at 611.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its May 1998 
supplemental statement of the case.  Likewise, the Board's 
discussion above informs the appellant of the requirements 
for the completion of his application for the claim for 
service connection.

III.  Claims for Increase

A.  Background

By a rating decision dated May 1989, service connection was 
established for dysthymia (10%), laceration of the scalp 
(0%), and nondisplaced radial styloid fracture of the right 
wrist (0%).

In February 1991, a VA psychiatric examination was conducted.  
The appellant complained of nightmares related to his 
involuntary killing of a person.  He was diagnosed with 
dysthymia, with mild to moderate emotional impairment.

In August 1993, the appellant requested an increased rating 
for scars, limited arm motion, conditions of the skeletal 
system, and other disorders.

In September 1993, a VA skin examination was conducted.  The 
appellant complained of a rash on his faced, diagnosed as 
seborrheic dermatitis.  There were no complaints concerning 
his service-connected laceration scar of the scalp.

Also, in September 1993, a VA psychiatric examination was 
conducted.  The appellant, age 33, reported that he had been 
married for the past 10 years and that he worked for the U.S. 
Postal Service since 1989 as a letter machine operator.  He 
reported drinking alcohol, but denied being an alcoholic.  He 
reported taking medication for anxiety.  He complained of 
poor self-esteem, some anxiety, and depression.  He denied 
suicidal and homicidal ideation.  He expressed no joy in 
hobbies or other interests.  Objectively, he was well-
developed, well-nourished, alert, and oriented, with intact 
attention and concentration.  His mood was depressed and his 
affect was sad, somewhat tearful at times.  There was no 
evidence of psychosis.  Intelligence was average.  Memory, 
insight, and judgment were intact.  The diagnoses were 
dysthymia, major depression (recurrent), and rule out alcohol 
abuse.
By a rating decision dated May 1994, an increased rating was 
denied for depression, laceration of the scalp, and residuals 
of right wrist fracture.

In July 1994, VA outpatient treatment records dated August 
1989 to May 1994 were received.  Those records dated from 
1993 were essentially silent for complaints of depression, 
scar of the scalp, and residual of right wrist fracture.  In 
July 1993, it was noted that there was decreased depression.  
These records mostly pertain to shoulder and sinus problems.

In October 1994, a copy of a "Notice of Proposed Removal" 
dated October 1994 from the U.S. Postal Service was submitted 
by the appellant.  This notice reflects that the appellant 
had been convicted of one count of illegal use of a weapon 
and three counts of aggravated assault.  The appellant argued 
in his defense that the incident that gave rise to the 
convictions involved a domestic dispute that "got out of 
hand."  Sentence was suspended and the appellant was placed 
on probation.  While it was noted that the appellant was 
under medication for depression and that he had regular 
psychiatric treatment twice a month, the appellant's removal 
from work was recommended.  This letter was followed-up by a 
"Letter of Decision" dated March 1995, wherein the 
recommendation to remove the appellant from his position was 
accepted.

In August 1995, a personal hearing was conducted.  The 
appellant testified that his service-connected depression, 
scar of the scalp, and right wrist disabilities were more 
severe than currently rated.  It was reported that he was 
removed from the U.S. Postal Service because of an 
altercation prompted by his nervous disorder.  The appellant 
reported feeling depressed and taking Elavil for those 
symptoms.  He complained of work problems and family 
problems.  Also, the appellant indicated that his scalp felt 
irritated and that hair would not grow on the scar.  When 
questioned about his service-connected wrist, the appellant 
complained mostly about his shoulder.  Regarding the wrist, 
he alleged poor grip and strength.  He also reported pain and 
that it did not move as well as it once had.

In January 1996, a VA skin examination was conducted.  
Objective findings were negative for any visible scar on the 
head.
Also, in January 1996, a VA wrist examination was conducted.  
Objective findings were positive for decreased strength of 
the right hand.  There was 70 degrees of dorsiflexion, 80 
degrees of palmar flexion, 20 degrees of radial deviation, 
and 44 degrees of ulnar deviation.  All the fingers had 
normal function.  Strength and dexterity were normal.

In January 1996, a VA psychiatric examination was conducted.  
The appellant complained of depression, loss of appetite, 
sleep problems, psychomotor agitation, poor self-esteem, and 
diminished ability to concentrate.  He further complained of 
psychotic symptoms, such as, auditory hallucinations, 
paranoia, and delusions.  He lastly reported post traumatic 
stress disorder-type symptoms related to a 1987 motor vehicle 
accident and the accidental killing of a person, and 
excessive checking behavior.  Socially, the appellant stated 
that he was married and lived with his wife and their 2 
children.  The appellant reported that he worked for the U.S. 
Postal Service, but that his supervisor had made life 
unbearable for the past year.  Mental status examination 
reflects that the appellant was disheveled and 
inappropriately groomed, with a tearful demeanor.  
Intellectual functioning was low-average.  He displayed 
severe depressive symptoms, pathologically high levels of 
anger, and significant emotional stress.  He seemed to harbor 
intense feelings of inferiority and insecurity, typically 
associated with a diagnosis of psychotic disorder.  The 
diagnosis was major depression, with psychotic features, and 
sub-threshold post traumatic stress disorder  symptoms.  A 
Global Assessment of Functioning Scale score of 40 (current 
and highest in past year) was assigned.

In December 1996, VA outpatient treatment notes dated October 
1995 to December 1996 were received.  In November 1995, the 
appellant reported that he felt unfairly treated at work.  He 
reported doing well in school and needing a re-supply of 
Elavil.  He failed to reported for treatment in February 1996 
and, in September 1996, it was noted that psychotherapy was 
trying to help the appellant react less paranoid.

In February 1997, a VA psychiatric examination was conducted.  
The appellant complained that "I hate the f-ing post 
office.  I don't get no breaks.  They denied a change in my 
schedule.  I don't sleep.  I don't rest.  I think people are 
at the door sometimes.  I hear footsteps.  I feel pressure 
when I have to go to work.  I've been depressed."  On mental 
status examination, the appellant was preoccupied with his 
job and feelings of unfair treatment, almost paranoid to the 
extent of delusional.  He was hard to focus, and rambled 
about irrelevant information.  Also, he was preoccupied with 
being a "real man."  He reported auditory hallucinations.  
He denied suicidal thoughts, but he had homicidal thoughts 
toward people at work.  Significant paranoia was noted.  Mood 
was dysphoric.  Concentration and attention were mildly 
impaired.  Memory was intact.  History of an attempted murder 
charge, changed to aggravated assault, in 1994 was noted, 
along with the appellant's release/suspension from his job 
for about a year after the charge.  Intelligence was average, 
insight was fair, and judgment was poor.  Paranoia and 
volatile temper were found.  The diagnosis was major 
depression, recurrent, with psychotic features.  A GAF score 
of 60 was assigned.

In December 1997, a second personal hearing was conducted.  
The appellant again testified that his service-connected 
depression, scar of the scalp, and right wrist disabilities 
were more severe than reflected by the current ratings.  He 
argued that his scalp scar was easily irritated, itchy, sore 
and tender.  He stated that he comes close to scratching it 
until it bleeds.  He stated that he treats the condition with 
over-the-counter medications, such as Vaseline and shampoo.  
Regarding his wrist, the appellant reported symptoms of poor 
strength and occasional pain, along with poor grip.

In December 1997, VA outpatient treatment notes dated 
November 1996 to June 1998 were received.  In November 1997, 
the appellant was seen for anxiety and depression related to 
an altercation with his supervisor.  He was tearful and angry 
throughout the interview.  The impression was rule out 
reactive psychosis.  Treatment notes further show problems 
with psychosis and schizophrenia.

The appellant submitted copies of notices for "Off Duty 
Status" dated April 1998 related to the charge of "Conduct 
Unbecoming of a Postal Employee, i.e., Veiled Threat to a 
Postal Employee" and "Notice of Proposed Placement on 
Enforced Leave" dated August 1998 related to the charge of 
"Failure to Meet Medical Requirements of Position, i.e., Not 
Fit for Duty."

In an October 1998 statement, the appellant's wife reported 
that the appellant seemed to lack energy.  She noted that he 
had attended school, and that he would engage in a variety of 
activities after school, including yard work, car work, going 
to the movies or out to dinner or visiting friends.  However, 
currently, he was depressed with a poor appetite and crying 
spells.

A VA memorandum dated September 1998 from J.M. Weisler, M.D., 
Chief, Ambulatory Mental Health, reflects that the appellant 
was a long-term patient for psychosis, with well-controlled 
symptoms until several months ago when he began to show 
symptoms of paranoia, depression, and severe mental 
disorganization.  He was noted to be unable to perform any 
vocational duties at this time.

In January 1999, a VA examination was conducted.  The 
appellant complained of right wrist pain and bilateral 
shoulder pain.  Most of his complaints were related to the 
shoulder.  Objectively, wrist dorsiflexion was 62 degrees, 
palmar flexion was 58 degrees, radial deviation was 18 
degrees, and ulnar deviation was 30 degrees.  There was 
tenderness over the radial aspect on palpation.  No laxity or 
effusion was noted.  The diagnosis was status post fracture 
of the right wrist.

In April 1999, a VA psychiatric examination was conducted.  
The appellant  was clean and neat in appearance, alert and 
oriented, with goal-directed thought processes.  Speech was 
normal in rate. Mood was dysthymic and his affect was full 
range and appropriate to the content of his speech.  Judgment 
and insight were intact.  He reported suicidal ideation 
without a plan and homicidal ideation towards his former 
employers without a plan.  He convincingly stated that he was 
not a threat towards himself or others at this time.  The 
impression was major depressive episode, partially responsive 
to treatment, and personality disorder not otherwise 
specified.  GAF scores of 45, current, and 55, in the past 
year, were assigned.

By a rating decision dated May 1999, a 70 percent disability 
evaluation for dysthymia, and a 10 percent disability 
evaluation was for the right wrist disability, was assigned, 
each effective from August 5, 1993.  A compensable rating for 
laceration of the scalp was denied.

B.  Analysis

The appellant contends that the evaluations assigned his 
service-connected depression and scar of the scalp do not 
reflect adequately the severity of his psychiatric and skin 
symptomatology.  He asserts that the evaluations should be 
increased.  As a preliminary matter, the Board finds that the 
appellant's claims for increase are "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In making its 
determination, the Board analyzes the extent to which a 
service-connected disability adversely affects a veteran's 
ability to function under the ordinary conditions of daily 
life, and bases the assigned rating, as far as practicable, 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 410.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

1.  Psychiatric Disability

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, as defined in 38 C.F.R. §§ 
4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  Where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Accordingly, the Board is generally required to review both 
the pre- and post-November 7, 1996 rating criteria to 
determine the proper evaluation for major depression.

Under the pre-November 1996 law, a 70 percent evaluation for 
major depression was warranted where the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9405.  A 100 percent 
evaluation was warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  A 100 percent 
rating required total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
thought or behavioral process associated with almost all 
daily activities, such a fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  The veteran must have been 
demonstrably unable to obtain or retain  employment.  Id.

In Johnson v. Brown, 7 Vet. App. 95, 99, (1994), the Court 
held that the evaluative factors listed as criteria for a 100 
percent rating for psychoneurotic disorder (under the old 
standard) represent three independent criteria.  The Court 
further instructed that should the Board determine that any 
one of the three independent criteria has been met, then a 
100 percent rating should be assigned.

The new schedular criteria provide a 100 percent disability 
evaluation where there is objective evidence of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (formerly § 4.132, Diagnostic 
Code 9405) (as revised, effective November 7, 1996 ).

A 70 percent disability evaluation is provided where there is 
objective evidence of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

The evidence of record shows that the appellant's mental 
state has been in decline between September 1993 and April 
1999, with worsening depression and the onset of psychotic 
symptoms that includes auditory hallucinations, paranoia, and 
suspiciousness.  Psychiatric examinations in January 1996 and 
February 1997 further showed symptoms of diminished 
concentration, pathologically high levels of anger, and poor 
self-esteem.  At the February 1997 psychiatric examination, 
the appellant was preoccupies with his job and feelings of 
unfair treatment; he was paranoid almost to the extent of 
delusional with an inability to focus and ramblings about 
irrelevant information.  However, his concentration and 
attention were characterized as only mildly impaired, his 
memory was intact, his intelligence was average, and his 
insight was fair.

A GAF score of 40 was assigned in January 1996, which 
reflects the presence of impaired reality testing or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV at 47 (1994).  A GAF 
score of 60 was assigned in February 1997, which reflects the 
presence of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  Id.

The evidence of record also demonstrates significant work-
related problems resulting in the appellant's removal from 
the his job and that the appellant has been convicted of 
aggravated assault stemming from a domestic dispute.

The most recent psychiatric finding of record on VA 
psychiatric examination dated April 1999 reflect that the 
appellant was appropriately groomed, alert, oriented, and 
goal-directed in his thought processes with normal speech, 
and intact judgment, insight and memory.  Objective findings 
were significant for a dysthymic mood and suicidal and 
homicidal ideation, without a plan.  The impression was major 
depressive episode, partially responsive to treatment, and 
personality disorder not otherwise specified.  A GAF score of 
45 was assigned, which reflects the presence of "serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious symptoms in social, 
occupational, or school functioning e.g., no friends, unable 
to keep a job)."  See Quick Reference to the Diagnostic 
Criteria from DSM-IV at 47 (1994)

While the evidence of record does not show a previous history 
of hospitalization for psychiatric disability, the appellant 
has received long-term VA outpatient psychiatric therapy.  
Additionally, the appellant's package of psychiatric symptoms 
(i.e. volatility, pathological anger, insecurity, poor self-
esteem, dysthymic mood, etc.) have increasingly interfered 
with his employment as evinced the mental status findings on 
VA psychiatric examinations between 1996 and 1999, and the 
copies of letters prepared by his employer that document his 
removal from duty on two separate occasions, lastly because 
of a veiled threat to his supervisor.  The increasing 
severity of the appellant's psychiatric symptoms supported by 
the September 1998 VA Memorandum from Dr. Weisler, wherein 
the Chief of Ambulatory Mental Health indicated that the 
appellant's symptoms were fairly well-controlled until 
recently when several months earlier he began to display 
psychotic symptoms that did not respond to treatment and made 
him unable to perform any vocational duties.

Based on the above, the Board finds that the criteria for a 
100 percent rating under both the old and new schedular 
criteria are met in light of the substantial evidence 
demonstrating that the appellant is unable to retain 
employment due to the severity of his psychiatric symptoms.

2.  Scar of Scalp

The VA Schedule for Rating Disabilities provides, under 
diagnostic code 7800, that scars of the head, face or neck 
are rated as follows:  0 percent rating for slightly 
disfiguring scars; 10 percent rating for moderately 
disfiguring scars; 30 percent rating for severely disfiguring 
scars, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles; and 50 percent 
rating for completely or exceptionally repugnant deformity of 
one side of the face of marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118.

A 10 percent rating is available under diagnostic code 7803 
where there are superficial and poorly nourished scars with 
repeated ulceration.  Id.

Superficial, tender and painful scars, on objective 
demonstration, are rated as 10 percent under diagnostic code 
7804.  Id.

The appellant's scar of the scalp is currently evaluation as 
0 percent disabling pursuant to diagnostic code 7805, which 
provides that the scar is rated on limitation of function of 
the affected part.  Id.

A review of the record discloses no complaints regarding the 
scalp scar on VA skin examination in September 1993, and 
reported of VA skin examination dated January 1996 was 
entirely negative for any visible scar on the head.  Although 
the appellant testified that his scar was irritating, due to 
itching, and that he sometime feels as though he will itch 
the scar to the point of bleeding, the objective medical 
evidence of record fails to demonstrate any functional loss 
associated with the scalp scar.  Additionally, the objective 
evidence of record fails to demonstrate disfigurement due to 
scar or that the scar is superficial and poorly nourished 
with repeated ulceration or that the scar is superficial, 
tender and painful.  Therefore, the Board finds that the 
criteria for a compensable rating are not met.

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.


ORDER

To the extent of the findings that new and material evidence 
has been presented to reopen the claim for service connection 
for hypertension, the benefit sought on appeal is granted.

Service connection for hypertension is denied.

Service connection for hypertension secondary to service-
connected major depression is denied.

A 100 percent rating for major depression is granted.

A compensable rating for scar of the scalp is denied.


REMAND

Sworn testimony from the appellant reflects complaints of 
right wrist pain and functional impairment, which was not 
considered on recent VA examination of the right wrist.  A VA 
examination concerning orthopedic disability should contain 
an opinion concerning the effect of pain upon a veteran's 
functional abilities, as is required by 38 C.F.R. §§ 4.40, 
4.45, and DeLuca v. Brown, 8 Vet.App. 202 (1995), and address 
the rating criteria in relation to the veteran's symptoms.  
See Johnson v. Brown, 9 Vet.App. 7 (1996).  Therefore, remand 
is necessary.

1.  The appellant should be scheduled for 
a VA orthopedic examination to fully 
evaluate the service-connected right 
wrist disability.  The claims folder must 
be reviewed prior to the examination 
along with a copy of this remand.  All 
appropriate tests deemed necessary should 
be conducted and all clinical findings 
should be reported in detail.  
Specifically, for each wrist, the 
examiner should fully describe the degree 
of limitation of motion.  Any limitation 
of motion must be confirmed by clinical 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40.  It should 
be indicated whether there is more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  A complete rationale 
for all opinions expressed must be 
provided.

2.   The appellant has the right to 
submit additional evidence and argument 
on the matter or matters that the Board 
has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

3.  After the development requested above 
has been completed, VARO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals


 



